We agree to the affirmance of this case, but not to the conclusion that the evidence supports the finding that appellant entered into an oral contract with Nick Andrews. In our opinion, there is not sufficient evidence in the record to show that Abernathy had any authority to bind appellant by contract. The limit of his authority, actual or apparent, *Page 307 
was to communicate the contents of the telegram mentioned in special issue No. 2.
Our concurrence in the result is based upon the findings of the Jury to special issues 3, 4, and 5, which we think are supported by the evidence. Upon principles of estoppel, these findings are sufficient to bind the appellant.